Name: Council Regulation (EEC) No 3876/92 of 28 December 1992 amending Regulation (EEC) No 4007/87 extending the period referred to in Article 90 (1) and Article 257 (1) of the Act of Accession of Spain and Portugal
 Type: Regulation
 Subject Matter: Europe;  agricultural policy;  European construction
 Date Published: nan

 No L 391 /2 Official Journal of the European Communities 31 . 12. 92 COUNCIL REGULATION (EEC) No 3876/92 of 28 December 1992 amending Regulation (EEC) No 4007/87 extending the period referred to in Article 90 (1 ) and Article 257 ( 1 ) of the Act of Accession of Spain and Portugal Whereas, despite progress made in recent years, difficul ­ ties specific to certain sectors in both Member States cannot be overcome by 31 December 1992 ; whereas the period in question should therefore be extended by one year for Spain and for Portugal, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 90 (2) and 257 (2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parli ­ ament ('), Whereas Articles 90 ( 1 ) and 257 ( 1 ) of the Act of Acces ­ sion provide for a period during which transitional measures may be adopted to facilitate the passage from the arrangements existing in Spain and Portugal before accession to those resulting from the application of the common organization of the markets under the condi ­ tions laid down in the Act of Accession, and in particular to cope with appreciable difficulties in implementing the new arrangements at the date laid down ; whereas the date of expiry of that period, set at 31 December 1987 in the Act of Accession, was extended by Regulation (EEC) No 4007/87 (2), to 31 December 1992 for Spain and Portugal ; HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 4007/87 is hereby amended as follows : 1 . in the first subparagraph, '31 December 1992' with regard to Spain shall be replaced by '31 December 1993' ; 2. in the second subparagraph, '31 December 1992' with regard to Portugal shall be replaced by '31 December 1993'. Article 2 This Regulation shall enter into force on 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. ; Done at Brussels, 28 December 1 992. For the Council The President J. GUMMER (') Opinion delivered on 18 December 1992 (not yet published in the Official Journal). (J) OJ No L 378 , 31 . 12. 1987, p. 1 . Regulation as last amended by Regulation (EEC) No 477/92 (OJ No L 55, 29. 2. 1992, p. 1 ).